 

Exhibit 10.14

Subscription Agreement

 

  As of June 26, 2013

 

To the Board of Directors of

MedWorth Acquisition Corp.:

 

Gentlemen:

 

In addition to the shares previously subscribed for pursuant to the
undersigned’s Subscription Agreement dated March 26, 2013, the undersigned
hereby subscribes for and agrees to purchase 29,250 shares of common stock
(“Sponsors’ Shares”) of MedWorth Acquisition Corp. (the “Corporation”), at $8.00
per Sponsor Share (the “Purchase Price”). EarlyBirdCapital, Inc. is acting as
representative of the underwriters in the Corporation’s initial public offering
(the “IPO”). In addition, if the underwriters in the IPO exercise the
over-allotment option, in part or in full, the undersigned agrees to purchase up
to an additional 7,200 Sponsors’ Shares, pro rata based on the percentage of the
overallotment option that is exercised (the “Over-allotment Sponsors’ Shares”),
at $8.00 per Sponsor Share (the “Over-allotment Purchase Price”). The Sponsors’
Shares and Over-allotment Sponsors’ Shares will be sold to the undersigned on a
private placement basis and not as part of the IPO.

 

Not later than June 27, 2013, or one business day prior to the closing of the
over-allotment option, as the case may be, the undersigned shall wire the
Purchase Price, or the Over-Allotment Purchase Price, as the case may be, to
Broad and Cassel, as escrow agent (“Escrow Agent”), to hold in a non-interest
bearing account until the Corporation consummates the IPO, or the over-allotment
option exercise, as the case may be. The closing of the sale of the Sponsor
Shares or the Over-allotment Sponsors’ Shares will take place simultaneously
with the consummation of the IPO or the over-allotment option exercise, as the
case may be. Immediately prior to the consummation of the IPO or the
over-allotment option exercise, as the case may be, the Escrow Agent shall
deposit the Purchase Price or the Over-allotment Purchase Price, as the case may
be, without interest or deduction, into the trust account established by the
Corporation for the benefit of the Corporation’s public shareholders as
described in the Registration Statement, pursuant to the terms of an Investment
Management Trust Agreement to be entered into between the Corporation and
Continental Stock Transfer & Trust Company. In the event that the IPO is not
consummated within 14 days of the date the Purchase Price is delivered to the
Escrow Agent, the Escrow Agent shall return the Purchase Price to the
undersigned, without interest or deduction.

 

1

 

 

The undersigned represents and warrants that he/she/it has been advised that the
Sponsors’ Shares and Over-allotment Sponsors’ Shares have not been registered
under the Securities Act of 1933, as amended (the “Securities Act”); that
he/she/it is acquiring the Sponsors’ Shares and Over-allotment Sponsors’ Shares
for his/her/its account for investment purposes only; that he/she/it has no
present intention of selling or otherwise disposing of the Sponsors’ Shares or
Over-allotment Sponsors Shares in violation of the securities laws of the United
States; that he/she/it is an “accredited investor” as defined by Rule 501 of
Regulation D promulgated under the Securities Act; and that he/she/it is
familiar with the proposed business, management, financial condition and affairs
of the Corporation. The undersigned hereby waives any and all right, title,
interest or claim of any kind in or to any liquidating distribution by the
Corporation with respect to the Sponsors’ Shares or Over-allotment Sponsors’
Shares if the Corporation does not complete a Business Combination (defined
below).

 

The undersigned agrees that he/she/it shall not sell or transfer the Sponsors’
Shares or Over-allotment Sponsors’ Shares until the Corporation consummates a
merger, share exchange, asset acquisition, share purchase, recapitalization,
reorganization or other similar business combination (“Business Combination”)
with one or more businesses or entities as more fully described in the
Registration Statement (except for transfers (i) to officers, directors and
employees of the Corporation and, if the undersigned is an entity, as a
distribution to partners, members or stockholders of the undersigned upon the
liquidation and dissolution of the undersigned, (ii) by bona fide gift to a
member of the undersigned’s immediate family or to a trust, the beneficiary of
which is the undersigned or a member of the undersigned’s immediate family for
estate planning purposes, (iii) by virtue of the laws of descent and
distribution upon death of the undersigned, (iv) pursuant to a qualified
domestic relations order, (v) with the Company’s prior written consent, by
certain pledges to secure obligations incurred in connection with purchases of
the Company’s securities; (vi) by private sales at prices no greater than the
price at which the Sponsors’ Shares or Over-allotment Sponsors’ Shares were
originally purchased or (vii) to the Corporation for cancellation in connection
with the consummation of a Business Combination, in each case, except for clause
(vii), on the condition that such transfers comply with applicable securities
laws, in the opinion of counsel to the Corporation, and that such transfers may
be implemented only upon the respective transferee’s written agreement to be
bound by the transfer restrictions of this Subscription Agreement). The
undersigned acknowledges that the certificates for such Sponsors’ Shares and
Over-allotment Sponsors Shares shall contain a legend indicating such
restriction on transferability.

 

Each party hereto hereby acknowledges that the underwriters of the IPO are third
party beneficiaries of this Subscription Agreement, and this Subscription
Agreement may not be modified or changed without the prior written consent of
EarlyBirdCapital, Inc.

 

  Very truly yours,       /s/ Anthony Minnuto   Anthony Minnuto

 

2

 

 

Agreed to:

MedWorth Acquisition Corp.

 

By: /s/ Charles F. Fistel     Name:   Charles F. Fistel     Title:     Chief
Executive Officer         Broad and Cassel, solely as Escrow Agent         By:
/s/ Nina S. Gordon     Name:  Nina S. Gordon     Title:    President, Nina S.
Gordon, P.A., Partner  

 

3

 

